Fawcett, J.,
dissenting.
In my judgment the majority opinion constitutes a judicial amendment of chapter 222, Laws 1915. In our former opinion (98 Neb. 799) it is stated: “We think this act of the legislature is clear and unmistakable in its terms and relieves the situation of all doubt as to the construction which must be given to statutes of the kind therein referred to, and that section 1303, Rev. St. 1913, is clearly one of the statutes contemplated.” Nothing has been said in the briefs on rehearing or in the majority opinion which, in my judgment, should cause us to change that construction of the statute referred’ to. I concede that it is unfortunate that the legislature passed chapter 222 with an emergency clause. It was bad judgment. But my idea of the law is that the question as to whether the legislature uses good or bad judgment in the passage of an act is not one for review by the court. I think our former judgment should be adhered to.
Letton, J., joins in dissent.